DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been considered but are moot because the new ground of rejection set forth below.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-17, 20, 22-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka et al. US PG-Pub (US 20200113450 A1) in view of Seppi et al US PG-Pub (US 20050084073 A1) in view of Ota et al. US PG-Pub(US 20180344262 A1).
Regarding Claim 1, Nishioka teaches a computer-implemented method performed by a computer system for generating a combined tissue-vessel representation(¶[0032] The medical information processing apparatus 300 acquires the medical image data from the medical image diagnostic apparatus 100 or the server apparatus 200 via the network 400, and processes the acquired image data.), comprising:generating a tissue representation based on imaging data of a tissue (¶[0056] The image generation function 353 reads the medical image data stored in the memory 320, and generates a display image from the read medical image data. For example, the image generation function 353 reads CT image data, performs various kinds of image processing on the read CT image data, and generates a display image of the entire heart, a coronary artery, and a partial myocardial region. As one example, the image generation function 353 performs image processing on the CT image data, and generates a volume-rendered image, a curved multi planer reconstruction (CPR) image, a multi planer reconstruction (MPR) image, a stretched multi planer reconstruction (SPR) image, a polar map, or the like. The examiner interprets that the image generation function is generating a three-dimensional model of the entire heart which inherently will include tissue representation of the heart.) generating a vessel representation based on imaging data of a vessel(¶[0056] The image generation function 353 reads the medical image data stored in the memory 320, and generates a display image from the read medical image data. For example, the image generation function 353 reads CT image data, performs various kinds of image processing on the read CT image data, and generates a display image of the entire heart, a coronary artery, and a partial myocardial region. As one example, the image generation function 353 performs image processing on the CT image data, and generates a volume-rendered image, a curved multi planer reconstruction (CPR) image, a multi planer reconstruction (MPR) image, a stretched multi planer reconstruction (SPR) image, a polar map, or the like. The examiner interprets that the image generation function is generating a 3-d representation of the coronary artery which is a vessel of the heart);
each of the tissue representation and the vessel representation including color-encoded quantitative information, ([0098] For example, the control function 351 performs control of displaying a display image indicating information on the capillary resistance index calculated by the calculation function 354, on a medical image that includes at least one of the myocardial region and the coronary artery. As one example, as illustrated in FIG. 6, the control function 351 displays a color image in which a region R1 on a volume-rendered image of the entire heart is represented in a certain color corresponding to a value of the calculated capillary resistance index.)generating a combined tissue-vessel representation in which the vessel representation is overlaid over the tissue representation by projecting the vessel representation onto a reference plane, the reference plane being in-plane with the tissue representation(¶[0106], as illustrated in FIG. 9, the control function 351 displays a display image in which the coronary artery and the target region for which the capillary resistance indices have been calculated are superimposed on the polar map in which the entire myocardium is displayed in polar coordinates. The examiner interprets that the coronary artery is being projected onto a polar map of the tissue representation as seen in Fig 9 of the prior art.); and displaying the combined tissue-vessel representation. (¶[0099] In this case, the image generation function 353 generates the volume-rendered image of the entire heart from the acquired CT image data, for example. The control function 351 displays the color image in which the region R1 of the generated volume-rendered image is represented in a certain color corresponding to the value of the calculated capillary resistance index. Meanwhile, colors can be arbitrarily assigned to capillary resistance indices. The example illustrated in FIG. 6 is one example, and various other images may be used as the display image.)
Nishioka doesn’t explicitly teach the parameter of the tissue including an iodine concentration.
Seppi teaches the parameter of the tissue including an iodine concentration (¶[0040], to determine time-resolved kinetics of the contrast agent. For example, features of an object within a region of interest in a composite image can be used to calculate an iodine concentration at a location of the object (i.e., target site). After iodine concentrations that correspond to different times at which image data are generated have been determined, the iodine concentration for a target site and for a normal tissue site can be plotted versus time, and the graph for the target site can be compared with the graph for the normal tissue site to determine whether the target site contains abnormal tissue. See also [0090])
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Seppi to Nishioka in order to measure the iodine concentration in the tissue or region of interest. One skilled in the art would have been motivated to modify Nishioka in this manner in order to determine whether the target site contains abnormal tissue. (Seppi, ¶[0040])
However, Nishioka and Seppi does not explicitly teach the color-encoded quantitative information of the tissue representation color-encoding a value of the parameter of the tissue, the color-encoded quantitative information of the vessel representation color-encoding a value of a parameter of the vessel, and the parameter of the tissue being of a different parameter type than the parameter of the vessel;
Oka teaches the color-encoded quantitative information of the tissue representation color-encoding a value of the parameter of the tissue, the color-encoded quantitative information of the vessel representation color-encoding a value of a parameter of the vessel, and the parameter of the tissue being of a different parameter type than the parameter of the vessel; ([0132] FIG. 12 illustrates a display example of the display unit 160 according to the present exemplary embodiment. FIG. 12 illustrates a display example when a region of interest 55 is designated in an image 161 indicating a spatial distribution of oxygen-saturation. In the present exemplary embodiment, as illustrated in FIG. 12, the amount of change in the representative value is applied to a color scale 162 of the display color of the region of interest 55 to determine the display mode (display color) of the region of interest 55. On the color scale 162 used here, different colors are assigned to differences of 10% to 50% in the representative value. In FIG. 12, the difference in the representative value is 28%, and the image of the region of interest 55 is displayed in a display color corresponding to 28% on the color scale 162. Typically, it is conceivable that the higher the degree of drop from the oxygen-saturation of the arteries to that of the veins is, the higher the degree of malignancy (activity) of the tissue is. It is conceivable that the higher the degree of drop from the oxygen-saturation of the arteries to that of the veins is, the more likely the tissue is to be malignant. The examiner interprets as seen in Fig. 12 shows the color scale 162 pertaining to a parameter of the vessel and based on the parameter of the vessel different colors are used to label if the tissue parameter is contains a lesion or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nishioka and Seppi with Oka in order to color encode different parameters pertaining to the vessel and tissue. One skilled in the art would have been motivated to modify Nishioka and Seppi in this manner in order to facilitate the comprehension of the condition of the tissue included in the region of interest. (Ota, ¶[0005])
Regarding Claim 2, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, wherein the vessel representation includes a centerline of the vessel (Nishioka, ¶[0046], the acquisition function 352 extracts, as blood vessel shape data of the set target region, a centerline of the blood vessel (coordinate information on the centerline), a cross-sectional area of the blood vessel and a lumen in a cross section perpendicular to the centerline, a distance from the centerline to an inner wall and a distance from the centerline to an outer wall in a cylinder direction in the cross section perpendicular to the centerline, or the like from the coronary angiography CT image data. The examiner interprets that the blood vessel image of the prior art will include a centerline of the vessel.)
Regarding Claim 3, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, wherein the vessel representation includes at least one of an inner wall of the vessel or an outer wall of the vessel (Nishioka, ¶[0046], the acquisition function 352 extracts, as blood vessel shape data of the set target region, a centerline of the blood vessel (coordinate information on the centerline), a cross-sectional area of the blood vessel and a lumen in a cross section perpendicular to the centerline, a distance from the centerline to an inner wall and a distance from the centerline to an outer wall in a cylinder direction in the cross section perpendicular to the centerline, or the like from the coronary angiography CT image data. The examiner interprets that the blood vessel image of the prior art will include the inner wall and outer wall of the vessel.)

    PNG
    media_image1.png
    401
    502
    media_image1.png
    Greyscale

Regarding Claim 4, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, wherein the vessel representation includes— the color-encoded quantitative information for each respective position among a plurality of positions along the vessel, the color-encoded quantitative information of the vessel representation olor-encoding the value of the parameter of the vessel at the respective position.. (Nishioka, ¶[0107] In this case, the image generation function 353 generates an image of the coronary artery and an image of the target region in shapes corresponding to positions on the polar map. Then, the control function 351 displays the generated image of the coronary artery and the generated image of the target region at corresponding positions on the polar map in a superimposed manner. In this case, as illustrated in FIG. 9, the control function 351 displays the color image by representing each of partial regions in the target region in a certain color corresponding to a value of the capillary resistance index calculated by the calculation function 354. The examiner interprets that the color-encoded quantitative value of a parameter in this case relates to the capillary resistance index calculated by the calculation function. As seen in Figure 9, shows the image of the coronary artery and each region corresponds to a certain color depending on what the capillary resistance index is.).
Regarding Claim 7, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 4, where Nishioka further teaches wherein the parameter of the vessel is a hemodynamic parameter (Nishioka, ¶[0043] For example, the acquisition function 352 acquires the blood-vessel blood flow volume in the coronary artery by performing fluid analysis on coronary angiography CT image data that is acquired from the X-ray CT apparatus as the medical image diagnostic apparatus 100 or from the server apparatus 200. Further, the acquisition function 352 is also able to acquire the blood-vessel blood flow volume in the coronary artery by using fractional flow reserve (FFR) measured by a pressure wire, instantaneous FFR, or fluid analysis etc. on coronary angiography MR image data, instead of acquiring the blood-vessel blood flow volume through the fluid analysis. The examiner interprets the hemodynamic parameter to be related to blood flow) 
Regarding Claim 8, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, wherein the vessel representation includes a local feature of the vessel (Nishioka, ¶[0095], the determination function 355 may be able to determine the state of the target region by comparing capillary resistance indices calculated in the stressed state and the resting state. As one example, if capillary resistance indices that are calculated in the stressed state and the resting state of a region in which ischemia occurs are compared and have no differences, the determination function 355 determines that a defect has occurred in the coronary artery. The examiner interprets that the local feature of the vessel relates to determining if there are defects in the vessel.)
Regarding Claim 9, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, wherein the tissue representation includes-- color-encoded quantitative information for each respective position among a plurality of positions across the tissue, the color-encoded quantitative information being indicative of a value of the parameter of the tissue at a-the respective position. (Nishioka, ¶[0100] Furthermore, the control function 351 performs control of displaying a color image in which capillary resistance indices calculated for the respective divided ranges are represented in certain colors and allocated on a three-dimensional image of the myocardial region or the coronary artery. For example, if the target region is divided into partial regions and capillary resistance indices are calculated for the respective partial regions, the control function 351 displays, as illustrated in FIG. 7A, a color image in which the divided partial regions are represented in certain colors corresponding to values of the capillary resistance indices calculated for the respective partial regions in the region R1 on a volume-rendered image of the myocardium. The examiner interprets that the prior art is dividing regions across the tissue by color in order to calculate the capillary resistance index across each region of the myocardium)
Regarding Claim 10, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 9, wherein the parameter of the tissue is a geometrical parameter (Nishioka, ¶[0162] Furthermore, in the embodiment as described above, the case has been described in which a result of myocardial perfusion is used with respect to the SPR image or the polar map. However, embodiments are not limited thereto, and it may be possible to alternatively use a different value that indicates an index of a function of the myocardium. For example, it may be possible to extract local motion in the myocardium by capturing an ultrasound image of the heart, and use the magnitude of the motion rather than the result of the myocardial perfusion. The examiner interprets that geometrical parameter of the tissue relates to the motion of the tissue and the prior art is capable of determining the motion of the myocardium).
Regarding Claim 11, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 9, wherein the parameter of the tissue is a functional parameter (Nishioka, ¶[0042] The acquisition function 352 acquires the blood-vessel blood flow index in the coronary artery and the myocardial blood flow index in a myocardial region to which the coronary artery supplies blood. For example, the acquisition function 352 acquires a blood-vessel blood flow volume in the coronary artery and a myocardial blood flow volume in the myocardial region to which the coronary artery supplies blood. In this case, for example, the acquisition function 352 acquires the blood-vessel blood flow volume in the coronary artery and the myocardial blood flow volume in the myocardial region. The examiner interprets the functional parameter relates to the blood flow or volume of the tissue and believes that the acquisition function is acquiring the blood flow index of both the vessel and the tissue surrounding the vessel.)
Regarding Claim 12, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, wherein 3Atty. Dkt. No. 32860HC-003087-USU.S. Application No. 16/710,151the tissue representation includes a planar polar plot of the tissue; and the reference plane is in-plane with the planar polar plot of the tissue. (Nishioka, ¶[0106] Furthermore, the medical information processing apparatus 300 is able to use a polar map to display the entire myocardium. For example, the control function 351 performs control of displaying a color image in which the coronary artery and the myocardial region are displayed in a distinguishable manner and indices calculated for respective divided ranges are represented in certain colors on a display image in which a myocardium is displayed in polar coordinates. As one example, as illustrated in FIG. 9, the control function 351 displays a display image in which the coronary artery and the target region for which the capillary resistance indices have been calculated are superimposed on the polar map in which the entire myocardium is displayed in polar coordinates. The examiner interprets that the vessel is being projected onto a reference plane of the tissue in the polar map shown in figure 9.)
Regarding Claim 13, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, wherein the tissue representation includes a rendered image of the tissue and the vessel representation includes a rendered image of the vessel. (Nishioka, As seen in Figure 6 shows a 3-D rendered image of the tissue representation of the heart of a subject and the region R1 shows a portion of the blood vessel representation of the heart.
Regarding Claim 14, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, wherein the tissue is heart tissue and the vessel is a coronary artery. (Nishioka, ¶[0051], the acquisition function 352 acquires the blood-vessel blood flow volume at a position of a coronary artery and the myocardial blood flow volume in a myocardial region, where the position and the region correspond to the target region for which the capillary resistance index is to be calculated. The examiner interprets the prior art is calculating the blood flow volume of the myocardium(heart tissue) and coronary artery(vessel).)
Regarding Claim 15, Nishioka teaches a computer system for generating a combined tissue- vessel representation(¶[0032] The medical information processing apparatus 300 acquires the medical image data from the medical image diagnostic apparatus 100 or the server apparatus 200 via the network 400, and processes the acquired image data.), comprising: processing circuitry configured to cause the computer system to(¶[0035] The memory 320 is connected to the processing circuitry 350 and stores therein various kinds of data. Further, the memory 320 stores therein various kinds of information used for processing performed by the processing circuitry 350, processing results obtained by the processing circuitry 350, various programs for implementing various functions by being read and executed by the processing circuitry 350, and the like), generate a tissue representation based on imaging data of a tissue generate a vessel representation based on imaging data of a vessel(¶[0056] The image generation function 353 reads the medical image data stored in the memory 320, and generates a display image from the read medical image data. For example, the image generation function 353 reads CT image data, performs various kinds of image processing on the read CT image data, and generates a display image of the entire heart, a coronary artery, and a partial myocardial region. As one example, the image generation function 353 performs image processing on the CT image data, and generates a volume-rendered image, a curved multi planer reconstruction (CPR) image, a multi planer reconstruction (MPR) image, a stretched multi planer reconstruction (SPR) image, a polar map, or the like. The examiner interprets that the image generation function is generating a 3-d representation of the coronary artery which is a vessel of the heart);
each of the tissue representation and the vessel representation including color-encoded quantitative information, ([0098] For example, the control function 351 performs control of displaying a display image indicating information on the capillary resistance index calculated by the calculation function 354, on a medical image that includes at least one of the myocardial region and the coronary artery. As one example, as illustrated in FIG. 6, the control function 351 displays a color image in which a region R1 on a volume-rendered image of the entire heart is represented in a certain color corresponding to a value of the calculated capillary resistance index.)generate a combined tissue-vessel representation, in which the vessel representation is overlaid over the tissue representation by projecting the vessel representation onto a reference plane, the reference plane being in-plane with the tissue representation (¶[0106], as illustrated in FIG. 9, the control function 351 displays a display image in which the coronary artery and the target region for which the capillary resistance indices have been calculated are superimposed on the polar map in which the entire myocardium is displayed in polar coordinates. The examiner interprets that the coronary artery is being projected onto a polar map of the tissue representation as seen in Fig 9 of the prior art.);and displaying the combined tissue-vessel representation. (¶[0099] In this case, the image generation function 353 generates the volume-rendered image of the entire heart from the acquired CT image data, for example. The control function 351 displays the color image in which the region R1 of the generated volume-rendered image is represented in a certain color corresponding to the value of the calculated capillary resistance index. Meanwhile, colors can be arbitrarily assigned to capillary resistance indices. The example illustrated in FIG. 6 is one example, and various other images may be used as the display image.) 
Nishioka doesn’t explicitly teach the parameter of the tissue including an iodine concentration
	Seppi teaches the parameter of the tissue including an iodine concentration (¶[0040], to determine time-resolved kinetics of the contrast agent. For example, features of an object within a region of interest in a composite image can be used to calculate an iodine concentration at a location of the object (i.e., target site). After iodine concentrations that correspond to different times at which image data are generated have been determined, the iodine concentration for a target site and for a normal tissue site can be plotted versus time, and the graph for the target site can be compared with the graph for the normal tissue site to determine whether the target site contains abnormal tissue. See also [0090])
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Seppi to Nishioka in order to measure the iodine concentration in the tissue or region of interest. One skilled in the art would have been motivated to modify Nishioka in this manner in order to determine whether the target site contains abnormal tissue. (Seppi, ¶[0040]) 
However, Nishioka and Seppi does not explicitly teach the color-encoded quantitative information of the tissue representation color-encoding a value of the parameter of the tissue, the color-encoded quantitative information of the vessel representation color-encoding a value of a parameter of the vessel, and the parameter of the tissue being of a different parameter type than the parameter of the vessel;
Oka teaches the color-encoded quantitative information of the tissue representation color-encoding a value of the parameter of the tissue, the color-encoded quantitative information of the vessel representation color-encoding a value of a parameter of the vessel, and the parameter of the tissue being of a different parameter type than the parameter of the vessel; ([0132] FIG. 12 illustrates a display example of the display unit 160 according to the present exemplary embodiment. FIG. 12 illustrates a display example when a region of interest 55 is designated in an image 161 indicating a spatial distribution of oxygen-saturation. In the present exemplary embodiment, as illustrated in FIG. 12, the amount of change in the representative value is applied to a color scale 162 of the display color of the region of interest 55 to determine the display mode (display color) of the region of interest 55. On the color scale 162 used here, different colors are assigned to differences of 10% to 50% in the representative value. In FIG. 12, the difference in the representative value is 28%, and the image of the region of interest 55 is displayed in a display color corresponding to 28% on the color scale 162. Typically, it is conceivable that the higher the degree of drop from the oxygen-saturation of the arteries to that of the veins is, the higher the degree of malignancy (activity) of the tissue is. It is conceivable that the higher the degree of drop from the oxygen-saturation of the arteries to that of the veins is, the more likely the tissue is to be malignant. The examiner interprets as seen in Fig. 12 shows the color scale 162 pertaining to a parameter of the vessel and based on the parameter of the vessel different colors are used to label if the tissue parameter is contains a lesion or not.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nishioka and Seppi with Oka in order to color encode different parameters pertaining to the vessel and tissue. One skilled in the art would have been motivated to modify Nishioka and Seppi in this manner in order to facilitate the comprehension of the condition of the tissue included in the region of interest. (Ota, ¶[0005]
Regarding Claim 16, the combination of Nishioka, Seppi and Ota teaches the method of claim 1, A non-transitory computer program product storing program elements to that, when loaded into a memory an executed by a computer system, cause the computer system to carry out the method of claim 1. (Nishioka, ¶[0170], the processing circuitry 350 may implement functions by using a processor of an external apparatus that is connected via a network. For example, the processing circuitry 350 implements each of the functions as illustrated in FIG. 1 by reading a program corresponding to each of the functions from the memory 320, executing the programs, and using, as a calculation resource, a server group (cloud) that is connected to the medical information processing apparatus 300 via a network. Furthermore, for example, the memory 320 may be realized by a server group (cloud) that is connected to the medical information processing apparatus 300 via a network. The examiner interprets that the processor is using a computer program loaded from memory to carry out the functions of generating the tissue-vessel representation).
Regarding Claim 17, the combination of Nishioka, Seppi and Ota teaches the method of claim 1, A non-transitory computer-readable medium storing program elements that, when executed by a computer system, cause the computer system to perform the method of claim 1 (Nishioka, ¶[0170], the processing circuitry 350 may implement functions by using a processor of an external apparatus that is connected via a network. For example, the processing circuitry 350 implements each of the functions as illustrated in FIG. 1 by reading a program corresponding to each of the functions from the memory 320, executing the programs, and using, as a calculation resource, a server group (cloud) that is connected to the medical information processing apparatus 300 via a network. Furthermore, for example, the memory 320 may be realized by a server group (cloud) that is connected to the medical information processing apparatus 300 via a network. The examiner interprets that the processor connected to an external apparatus that is connected to a network is using a computer program loaded from memory to carry out the functions of generating the tissue-vessel representation).
Regarding Claim 20, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 7, wherein the hemodynamic parameter of the vessel is fractional flow reserve, blood velocity, blood pressure, wall stress, wall tension or strain(Nishioka, ¶[0043] For example, the acquisition function 352 acquires the blood-vessel blood flow volume in the coronary artery by performing fluid analysis on coronary angiography CT image data that is acquired from the X-ray CT apparatus as the medical image diagnostic apparatus 100 or from the server apparatus 200. Further, the acquisition function 352 is also able to acquire the blood-vessel blood flow volume in the coronary artery by using fractional flow reserve (FFR) measured by a pressure wire, instantaneous FFR, or fluid analysis etc. on coronary angiography MR image data, instead of acquiring the blood-vessel blood flow volume through the fluid analysis. The examiner interprets the prior art is calculating the blood flow volume in the vessel by using fractional flow reserve measured by a pressure wire.).
Regarding Claim 22, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 10, wherein the geometrical parameter of the tissue is a thickness, a thickening or a motion(Nishioka, ¶[0162] Furthermore, in the embodiment as described above, the case has been described in which a result of myocardial perfusion is used with respect to the SPR image or the polar map. However, embodiments are not limited thereto, and it may be possible to alternatively use a different value that indicates an index of a function of the myocardium. For example, it may be possible to extract local motion in the myocardium by capturing an ultrasound image of the heart, and use the magnitude of the motion rather than the result of the myocardial perfusion. The examiner interprets that the prior art is capable of determining the motion of the myocardium).
Regarding Claim 23, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 11, wherein the functional parameter of the tissue is a blood flow or a blood volume (Nishioka, ¶[0042] The acquisition function 352 acquires the blood-vessel blood flow index in the coronary artery and the myocardial blood flow index in a myocardial region to which the coronary artery supplies blood. For example, the acquisition function 352 acquires a blood-vessel blood flow volume in the coronary artery and a myocardial blood flow volume in the myocardial region to which the coronary artery supplies blood. In this case, for example, the acquisition function 352 acquires the blood-vessel blood flow volume in the coronary artery and the myocardial blood flow volume in the myocardial region. The examiner interprets that the acquisition function is acquiring the blood flow index of both the vessel and the tissue surrounding the vessel.).
Regarding Claim 24, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 14, wherein the heart tissue is tissue of a left ventricle of the heart and the  coronary artery supplies the left ventricle of the heart(Nishioka, ¶[0050], the acquisition function 352 calculates the myocardial blood flow volume for each of the pixels of the myocardium on the basis of correspondence between the calculated TDC for each of the pixels of the myocardium with respect to the calculated TDC for each of the pixels of the left ventricular cavity (or the aorta). Accordingly, the acquisition function 352 is able to acquire the blood flow volume for each of positions in the myocardium. The examiner interprets that the prior art is measuring the blood flow from the coronary artery to the left ventricle of the heart.).
Regarding Claim 26, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, where Seppi further teaches wherein the imaging data of the tissue or the imaging data of the vessel is dual energy computed tomography imaging data. ([0093] Furthermore, besides using the system 10 to obtain dual-energy contrast-enhanced images, any of the embodiments of the system 10, or components of the system 10, can be used for other applications.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Seppi to Nishioka in order for the imaging data to be dual energy CT imaging data. One skilled in the art would have been motivated to modify Nishioka in this manner in order to detect other cancerous tissue or other types of tissue. (Seppi, ¶[0090])
Regarding Claim 27, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, where Nishioka further teaches wherein the tissue is heart tissue(¶[0056], the image generation function 353 reads CT image data, performs various kinds of image processing on the read CT image data, and generates a display image of the entire heart, a coronary artery, and a partial myocardial region); and the reference plane is perpendicular to a cardiac long axis of the heart tissue. (¶[0103], the control function 351 performs control of displaying a display image in which the coronary artery is represented on a two-dimensional plane along a long-axis direction and a graph that represents a change of the indices calculated for the respective ranges of the coronary artery such that positions in the display image and positions in the graph are associated with one another.).
Regarding Claim 28, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 12, where Nishioka further teaches wherein the planar polar plot is obtained by projecting the tissue onto a plane based on the imaging data of the tissue and a segment model of the tissue. (¶[0106], Furthermore, the medical information processing apparatus 300 is able to use a polar map to display the entire myocardium. For example, the control function 351 performs control of displaying a color image in which the coronary artery and the myocardial region are displayed in a distinguishable manner and indices calculated for respective divided ranges are represented in certain colors on a display image in which a myocardium is displayed in polar coordinates. The examiner interprets that the polar map is being generated by projecting the tissue and its coordinates on to a polar map)
Regarding Claim 29, the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, where Ota further teaches wherein the value of the parameter of the vessel is a first value of the parameter of the vessel, and the value of the parameter of the tissue is a first value of the parameter of the tissue;  (Figure 12, shows that the parameter of the tissue and vessel is being displayed on the color scale.)the first value of the parameter of the vessel at a first position along the vessel being color-encoded into a different color than a second value of the parameter of the vessel at a second position along the vessel(¶[0161], An item 168 is intended to give an instruction to display the amount of change in the oxygen-saturation of the blood vessels related to the designated region of interest. As illustrated in FIG. 15A, if the user selects the item 165 by using the input unit 170, the computer 150 enters a mode to accept designation of the first region of interest (ROI 1). If the user designates the region of interest 57 as the first region of interest, the computer 150 obtains information indicating the region of interest 57 as information indicating the first region of interest. The computer 150 may change the display color of the item selected on the GUI so that the selected item can be identified. The item selected on the GUI may be distinguished by another display method. The examiner interprets the color encoded information of the blood vessel is being changed based on the position of the region of interest), the second value of the parameter of the 7Atty. Dkt. No. 32860HC-003087-USU.S. Application No. 16/710,151vessel at the second position along the vessel being different from the first value of the parameter of the vessel at the first position along the vessel; (¶[0161] discloses that the item is being changed based on the user selection of the region of interest.)and the first value of the parameter of the tissue at a first position across the tissue being color-encoded into a different color than a second value of the parameter of the tissue at a second position across the tissue, (¶[0161], An item 168 is intended to give an instruction to display the amount of change in the oxygen-saturation of the blood vessels related to the designated region of interest. As illustrated in FIG. 15A, if the user selects the item 165 by using the input unit 170, the computer 150 enters a mode to accept designation of the first region of interest (ROI 1). If the user designates the region of interest 57 as the first region of interest, the computer 150 obtains information indicating the region of interest 57 as information indicating the first region of interest. The computer 150 may change the display color of the item selected on the GUI so that the selected item can be identified. The item selected on the GUI may be distinguished by another display method. The examiner interprets the color encoded information of the tissue is being changed based on the position of the region of interest),the second value of the parameter of the tissue at the second position across the tissue being different from the first value of the parameter of the tissue at the first position across the tissue. (¶[0161] discloses that the item is being changed based on the user selection of the region of interest.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nishioka and Seppi with Oka in order to color encode different parameters pertaining to the vessel and tissue. One skilled in the art would have been motivated to modify Nishioka and Seppi in this manner in order to facilitate the comprehension of the condition of the tissue included in the region of interest. (Ota, ¶[0005])
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka et al. US PG-Pub (US 20200113450 A1) in view of Seppi et al US PG-Pub (US 20050084073 A1) in view of Ota et al. US PG-Pub(US 20180344262 A1) in view of Kitamura US PG-Pub (US 20110218427 A1).
Regarding Claim 21, while the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 8, they don’t explicitly teach wherein the local feature of the vessel includes the color-encoded quantitative information of the vessel, the color-encoded quantitative information of the vessel color-encoding of a plaque or a plaque composition.

    PNG
    media_image2.png
    281
    318
    media_image2.png
    Greyscale

Kitamura teaches wherein the local feature of the vessel includes the color-encoded quantitative information of the vessel, the color-encoded quantitative information of the vessel color-encoding of a plaque or a plaque composition. (¶[0088] The output control means 67 outputs the evaluation values of the analysis points and data regarding the alert required regions to the screen of the display 7. FIG. 13 is a diagram that illustrates an example of an output display screen. In the present embodiment, an image of the coronary artery region, which is color coded according to the evaluation values regarding the character of plaque, is generated and displayed on the screen. The image of the coronary artery region to be displayed may be a volume rendered image or a CPR image. Further, a highlighting color such as red is assigned to a region which is judged to be an alert required region, and an arrow 14 that points to the alert required region is also displayed.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kitamura to Nishioka and Seppi in order to determine plaque within a vessel. One skilled in the art would have been motivated to modify Nishioka and Seppi in this manner in order to detect a region of interest such that it can be focused to reduce the burden of observations placed on physicians, thereby improving efficiency of diagnosis. (Kitamura, ¶[0018])
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka et al. US PG-Pub (US 20200113450 A1) in view of Seppi et al US PG-Pub (US 20050084073 A1) in view of Ota et al. US PG-Pub(US 20180344262 A1) in view of Deschamps et al. US PG-Pub (US 20080275336 A1).
Regarding Claim 25, while the combination of Nishioka, Seppi and Ota teaches the computer-implemented method of claim 1, they don’t explicitly teach wherein the generating the combined tissue-vessel representation comprises registering the vessel representation with the tissue representation 
Deschamps teaches wherein the generating the combined tissue-vessel representation comprises registering the vessel representation with the tissue representation (¶[0027] As illustrated in FIG. 6, act 360 (See FIG. 2) includes combining, fusing, or superimposing, the three-dimensional reconstructed model 342 (See FIG. 4) of the cardiac tissue of interest generated in step 340 with the three-dimensional reconstructed model 352 (See FIG. 5) of the blood vessel structure 352 generated in act 350 so as to create or generate an output image 362 (See FIG. 5) including the model of the cardiac tissue 342 in spatial relation to model the blood vessel structure 352 relative to the common coordinate system 326 for illustration at the output 80. The examiner interprets that the prior art is registering the vessel reconstructed image seen in figure 5 and the tissue representation seen in figure 4 and combining, fusing or superimposing those reconstructed images to generate the tissue-vessel representation as seen in figure 6.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Deschamps to Nishioka, Seppi and Oka in order to register the vessel and tissue representation to generate the combined tissue-vessel representation. One skilled in the art would have been motivated to modify Nishioka, Seppi and Oka in this manner in order to identify or correlate a defect detected in the cardiac tissue or muscle of the heart with a problem occurring in one of the coronary arteries. (Deschamps, ¶[0004]) 
Claim 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka et al. US PG-Pub (US 20200113450 A1) in view of Seppi et al US PG-Pub (US 20050084073 A1) in view of Ota et al. US PG-Pub(US 20180344262 A1) in view of Skinner et al. US PG-Pub(US 20110141102 A1).
Regarding Claim 5, while Nishioka, Seppi and Oka teaches the computer-implemented method of claim 4, they don’t explicitly teach wherein the parameter of the vessel is a geometrical parameter.  
Skinner teaches wherein the parameter of the vessel is a geometrical parameter.  (¶[0043] Further, although a black/white continuum is illustrated in legend 322, it is to be understood that a color coding or an elevation or magnitude of each pixel may be used to illustrate a feature or parameter-of-interest, according to embodiments of the invention. Thus, data measured may include a wall thickness, an amount of plaque, a chemical composition, or a material density, as examples, all of which may be visually represented in pixels 310 as a color, a gray-scale shading, and an elevation, as examples, and which may be discerned by legend 322)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Skinner to Nishioka, Seppi and Oka in order to have a color scale relating to the geometric parameter of the vessel. One skilled in the art would have been motivated to modify Nishioka, Seppi and Oka in this manner in order to improve visualization techniques in three-dimensional images.(Skinner, ¶[0007])
Regarding Claim 18, the combination of Nishioka, Seppi and Skinner teaches the computer-implemented method of claim 5, where Skinner further teaches wherein the geometrical parameter of the vessel is a lumen diameter or a wall thickness. (¶[0043] Further, although a black/white continuum is illustrated in legend 322, it is to be understood that a color coding or an elevation or magnitude of each pixel may be used to illustrate a feature or parameter-of-interest, according to embodiments of the invention. Thus, data measured may include a wall thickness, an amount of plaque, a chemical composition, or a material density, as examples, all of which may be visually represented in pixels 310 as a color, a gray-scale shading, and an elevation, as examples, and which may be discerned by legend 322)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Skinner to Nishioka, Seppi and Oka in order to have a color scale relating to the geometric parameter of the vessel. One skilled in the art would have been motivated to modify Nishioka, Seppi and Oka in this manner in order to improve visualization techniques in three-dimensional images.(Skinner, ¶[0007])
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka et al. US PG-Pub (US 20200113450 A1) in view of Seppi et al US PG-Pub (US 20050084073 A1) in view of Ota et al. US PG-Pub(US 20180344262 A1) in view of Chan et al. US PG-Pub(US 20190236763 A1).
Regarding Claim 6, while Nishioka, Seppi and Oka teaches the computer-implemented method of claim 4, 
They don’t explicitly teach wherein the parameter of the vessel is an x-ray attenuation parameter.
Chan teaches wherein the parameter of the vessel is an x-ray attenuation parameter [0014] FIG. 4B shows a histogram of the CT slice binned according HU values, in which HU values are represented along the horizontal axis with counts of voxels in the respective HU bins represented along the left vertical axis; on the right vertical axis is a color legend and, in the default display settings, the HU values are related to the colors in the color legend by the line superimposed over the histogram)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Chan to Nishioka, Seppi and Oka in order to have a color scale relating to the x-ray attenuation parameter of the vessel. One skilled in the art would have been motivated to modify Nishioka, Seppi and Oka in this manner in order to provide improved image quality at reduced radiation doses. (Chan, ¶[0003])
Regarding Claim 19, the combination of Nishioka, Seppi, Oka and Chan teaches the computer-implemented method of claim 6, where Chan further teaches wherein the x-ray attenuation parameter of the vessel is a HU value or a HU gradient. [0014] FIG. 4B shows a histogram of the CT slice binned according HU values, in which HU values are represented along the horizontal axis with counts of voxels in the respective HU bins represented along the left vertical axis; on the right vertical axis is a color legend and, in the default display settings, the HU values are related to the colors in the color legend by the line superimposed over the histogram)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Chan to Nishioka, Seppi and Oka in order to have a color scale relating to the x-ray attenuation parameter of the vessel. One skilled in the art would have been motivated to modify Nishioka, Seppi and Oka in this manner in order to provide improved image quality at reduced radiation doses. (Chan, ¶[0003])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663